[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
COURT'S RULING ON OBJECTIONS TO INTERROGATORIES AND PRODUCTION REQUESTS
Objection to interrogatory #1 is sustained. CT Page 3657
Objection to interrogatory #19 is sustained.
Objection to production request 1.A.a. is sustained except defendant must disclose "First Notice of Injury" forms related to back injuries.
Objections to production requests ##1.A.c. and 1.A.d. are sustained.
Objection to production request #1.G. is sustained.
With respect to production requests ##1.B. — 1.F., requested information should be specifically described and plaintiff should set forth how requested information related to issues in this case. Defendant should submit documents for in camera inspection.
BY THE COURT AURIGEMMA, J.